Morgan Stanley Mtge. Loan Trust (2007-8XS) v Harding (2016 NY Slip Op 05363)





Morgan Stanley Mtge. Loan Trust (2007-8XS) v Harding


2016 NY Slip Op 05363


Decided on July 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2014-02192
2014-04017
 (Index No. 23054/10)

[*1]Morgan Stanley Mortgage Loan Trust (2007-8XS), etc., respondent, 
vTeckla Harding, appellant, et al., defendants.


Law Offices of Shirley J. Spira, P.C., New York, NY, for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Teckla Harding appeals (1) from an order of the Supreme Court, Queens County (Strauss, J.), entered December 6, 2013, which denied her motion to vacate her default in opposing the plaintiff's prior motion for summary judgment on the complaint, and (2), as limited by her brief, from so much of an order of the same court entered February 20, 2014, as granted those branches of the plaintiff's unopposed motion which were for summary judgment on the complaint insofar as asserted against her, and to strike her amended answer to the complaint.
ORDERED that the appeal from the order entered February 20, 2014, is dismissed, without costs or disbursements, as no appeal lies from an order entered upon the default of the appealing party (see CPLR 5511); and it is further,
ORDERED that the order entered December 6, 2013, is affirmed, without costs or disbursements.
In this mortgage foreclosure action, the defendant Teckla Harding moved to vacate her default in opposing the plaintiff's motion for, among other things, summary judgment on the complaint insofar as asserted against Harding and to strike Harding's amended answer. In submitting her motion to the Supreme Court, Harding failed to attach either the proposed opposition papers or the plaintiff's original motion papers. The Supreme Court denied the motion in an order entered December 6, 2013. Harding appeals.
As the Supreme Court correctly concluded, Harding's papers on her motion to vacate her default were insufficient, as they did not include the plaintiff's original motion papers or Harding's proposed opposition papers (see CPLR 2214[c]; Plaza Equities, LLC v Lamberti, 118 AD3d 687, 688; Biscone v JetBlue Airways Corp., 103 AD3d 158, 179-180). In any event, Harding failed to establish a reasonable excuse for her default (see St. Rose v McMorrow, 43 AD3d 1146, 1146) and failed to demonstrate that she had a potentially meritorious defense to the foreclosure action (see JP Morgan Mtge. Acquisition Corp. v Hayles, 113 AD3d 821, 822-823). Accordingly, the court properly denied Harding's motion to vacate her default in opposing the plaintiff's motion for summary judgment.
Harding's remaining contention is improperly raised for the first time on appeal.
RIVERA, J.P., ROMAN, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court